DETAILED ACTION
	This application has been examined. Claims 24-43 are pending.  Claims 1-23 are cancelled.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
 The present application is being examined under the pre-AIA  first to invent provisions.     
 

Priority
	This application claims benefits of priority from Foreign Application AU2012900965 (AUSTRALIA) filed March 10, 2012.
Applicant is reminded that in order to satisfy the requirement of 37 CFR 1.55(a)(2) for a certified copy of the foreign application, applicant may simply identify the application containing the certified copy. 
	The effective date of the claims described in this application March 10, 2012. 

 Specification

Claims 24,34 recite limitations regarding ‘the local client application updates the page group object by appending the page group object with the hardware data’.
Upon inspection of the Applicant Specifications the Examiner does not detect sufficient guidance regarding ‘appending the page group object with the hardware data’.
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claim 24-29,33-39,43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (US Publication 2012/0159308) further in view of Von Tetzchner (US Publication 2006/0168388)   further in view of Wells (USPGPUB 2005/0228608)
 	In regard to Claim 24
 Tseng Paragraph 15 disclosed enabling a native application to incorporate a web-based user interface. As a result, portions of the code implementing the user interface of the native application does not need to be written as native code (i.e., platform-dependent code).
Tseng Paragraph 20 disclosed wherein each web page may include a standard set of UI components that is the same regardless of on which platform (e.g., the type of client and the operating system executing on the client) the native application executes. This standard set of UI components is platform independent.
Tseng Paragraph 17 disclosed wherein native application 112 may include native code that is capable of rendering the UI code received from server 120 to display the user interface of native application 112 without the need of a separate web browser. 
Tseng disclosed (re. Claim 24) in a client server environment having a server with a web page in communication with a local client application, a method of tightly integrating the local client application on a client device remote from the server that provides web page services; the method comprising the steps of:
native application)  on the client device, (Tseng-Paragraph 12, native applications are usually developed for specific computing devices having specific operating systems and need to be installed on the computing devices before they can be executed, Paragraph 16, native application 112 may be executed within the context of the operating system) the local client application comprising a device application interface (Tseng- Paragraph 17, native application 112 makes appropriate API calls , Paragraph 19, wherein the API call may be in the form of a HTTP request that invokes an appropriate function)   that communicates with hardware components under control of the client device; (Tseng-Paragraph 12, native applications may have code that is platform dependent (i.e., native code). Platform-dependent code depends on the specific programming language features or libraries of a particular operating system or specific hardware components or capabilities of a particular mobile device)   

the local client application requesting and receiving data from the server; (Tseng-Paragraph 16, when selected portions of the user interface of native application 112 are displayed, native application 112 makes appropriate API calls to UI library 121 residing on server 120 to invoke the appropriate library functions contained in UI library 121. Each API call may be transmitted from computing device 110 to server 120 using any suitable communication protocol, such as HTTP. In particular embodiments, upon receiving an API call from computing device 110, UI library 121, or more specifically, the functions invoked by the API call may generate the appropriate code (i.e., UI code), such as code written in a client-side scripting language that may be directly interpreted by a web browser (e.g., HTML, XML, and/or JavaScript), that implements all or a portion of the user interface of native application 112, and transmits the UI code to computing device 110)

the received data at the client comprising UI code, (Tseng- upon receiving an API call from computing device 110, UI library 121, or more specifically, the functions invoked by the API call may generate the appropriate code (i.e., UI code), such as code written in a client-side scripting language that may be directly interpreted by a web browser (e.g., HTML, XML, and/or JavaScript), that implements all or a portion of the user interface of native application 112, and transmits the UI code to computing device 110) ) which is application independent,  (Tseng- Paragraph 20 disclosed wherein each web page may include a standard set of UI components that is the same regardless of on which platform (e.g., the type of client and the operating system executing on the client) the native application executes. This standard set of UI components is platform independent ) the UI code comprising a client page object that controls what is displayed on the client device, (Tseng- Paragraph 16,the functions invoked by the API call may generate the appropriate code (i.e., UI code)code written in a client-side scripting language that may be directly interpreted by a web browser (e.g., HTML, XML, and/or JavaScript)  each client page object defines page content on the client device, including page fields of various data types and page commands; (Tseng-Paragraph 20, each web page may include various UI components, such as icons 510, panels, menus, text fields, check boxes, buttons 508, graphical components , customized set of UI components included in the web page may include the camera button)

the local client application receiving a hardware access command within a page field to access a hardware component under control of the client device; (Tseng- Paragraph 21, code for rendering a camera button 508 on the phone may be included in the response.  The customized set of UI components may be determined based on an identifier associated with the request or the native application , Paragraph 28, user clicks on a camera button, the native application intercepts the request and makes calls to the operating system to launch a camera application and interface )

in response to the local client application receiving the hardware access command within the page field, the local client application initiating a connection with the hardware component via the device application interface;(Tseng-Paragraph 28, user clicks on a camera button, the native application intercepts the request and makes calls to the operating system to launch a camera application and interface ) and
wherein the local client application transmits the updated page group object to the server. (Tseng-Paragraph 28, native application transmits the user input to the server for processing, as illustrated in STEP 216. The server, upon receiving the user input, may process it accordingly, as illustrated in STEP 223. )



While Tseng substantially disclosed the claimed invention Tseng did not disclose (re. Claim 24) an integrating data structures. 
While Tseng substantially disclosed the claimed invention Tseng did not disclose (re. Claim 24) receiving hardware data by the device application interface from the hardware component;
the device application interface sending the hardware data to the page field having the hardware access command;
the local client application updates the page group object containing the page field having the hardware access command,
the local client application updates the page group object by appending the page group object with the hardware data. 
VonTetzchner Paragraph 72 disclosed wherein interface device 100 is a mobile phone having a wireless Web capability that is connected to various data devices having different device types and different specialized data formats.  When a server 300 receives a message from link 13, which identifies a particular type of data device 200, the server may be configured to generate indicia (e.g., a list) of the stored computer programs that are compatible with the particular type and for outputting the specialized data in an appropriate format.  
VonTetzchner Figure 1 Paragraph 12,Paragraph 41, Paragraph 114 disclosed servers 300 are downloading the appropriate computer programs that are compatible with the particular type to the interface device 100.   The appropriate application 
VonTetzchner Paragraph 83 disclosed that when executed, the computer program allows the interface device 100 to retrieve, or otherwise obtain, the specialized data produced by the data device 200 to be output to the user via the input/output unit 150.
VonTetzchner disclosed (re. Claim 24) integrating data structures. (VonTetzchner- Paragraph 12,Paragraph 41, Paragraph 83, Paragraph 114 , downloading computer programs that are compatible with the particular type and for outputting the specialized data including specific data variables, numerical/textual format, numerical range and utilize the primitives associated with compatible data devices in an appropriate format )
 Tseng and VonTetzchner are analogous art because they present concepts and practices regarding data handling for mobile devices with integrated peripheral devices.   At the time of the invention it would have been obvious to a person of ordinary skill in the networking art to combine VonTetzchner into Tseng.  The motivation for said combination would have been to enable a mobile phone to obtain, understand and output specialized data produced by the different data devices.
The Examiner notes that the VonTetzchner specialized data including specific data variables in a specific output format is equivalent to a data structure that is integrated into the appropriate computer program. 

the device application interface sending the hardware data to the page field having the hardware access command;
the local client application updates the page group object containing the page field having the hardware access command,
the local client application updates the page group object by appending the page group object with the hardware data. 

 	Wells Paragraph 15 disclosed wherein the GUI element may be configured to receive live measurement data during execution of the program. The computer on which the program executes may be coupled to a device or instrument operable to acquire the live measurement data. The GUI element may be configured to receive the live measurement data from the device or instrument.
 	Wells disclosed (re. Claim 24) receiving hardware data by the device application interface from the hardware component;( Wells-Paragraph 15,GUI element may be configured to receive the live measurement data from the device or instrument.)

the device application interface sending the hardware data to the page field having the hardware access command; (Wells-Paragraph 114, The DataSocket server computer 79 may transmit the live measurement data received from the computer 82 to the program executing on the computer 83 in response to the program connecting. The program may cause the live measurement data to be displayed in the GUI element) 
the local client application updates the page group object containing the page field having the hardware access command, (Wells-Paragraph 136, Figure 16,GUI elements may appear to be continuously updated as the live measurement data is received from the data source )
the local client application updates the page group object by appending the page group object with the hardware data. (Wells-Paragraph 136, Figure 16, GUI element may appear to continuously scroll and graph new data values of the live measurement data)

 	Tseng, VonTetzchner and Wells are analogous art because they present concepts and practices regarding data handling for mobile devices with integrated peripheral devices.   At the time of the invention it would have been obvious to a person of ordinary skill in the networking art to combine Wells into Tseng-VonTetzchner.  The motivation for said combination would have been to enable a mobile phone to connect to the data sources of live measurement data specified by the bindings associated with the Windows Forms controls in the program. (Wells-Paragraph 136)

 	In regard to Claim 34
 	Claim 34 (re. system) recites substantially similar limitations as Claim 24.  Claim 34 is rejected on the same basis as Claim 24)

In regard to Claim 25,35
 	Tseng-VonTetzchner-Wells disclosed (re. Claim 25,35) wherein the hardware component comprises at least one of a camera, a barcode reader, a Global Positioning System (GPS) module, and a microphone. (VonTetzchner-Paragraph 108, display current GPS coordinates , Paragraph 113, reading and analyzing the glucose level information  )
 	In regard to Claim 26,36
 	Tseng-VonTetzchner-Wells disclosed (re. Claim 26,36) wherein the hardware data comprises at least one of image data, video data, a barcode scan, a Global Positioning System (GPS) coordinate, and audio data. (VonTetzchner-Paragraph 108, display current GPS coordinates , Paragraph 113, reading and analyzing the glucose level information  )
 	In regard to Claim 27,37
 	Tseng-VonTetzchner-Wells disclosed (re. Claim 27,37) wherein the integrating data structures are defined within the local client’s source code. (VonTetzchner- Paragraph 12,Paragraph 41, Paragraph 83, Paragraph 114 , downloading computer programs that are compatible with the particular type and for outputting the specialized data including specific data variables, numerical/textual format, numerical range and utilize the primitives associated with compatible data devices in an appropriate format )

 	In regard to Claim 28,38
a computing device 110, such as a desktop computer or a mobile device, has a native application 112 and a web browser 111. ) 

 	In regard to Claim 29,39
 	Tseng-VonTetzchner-Wells disclosed (re. Claim 29,39) wherein the client page object is identical for every client device. (Tseng- Paragraph 20 disclosed wherein each web page may include a standard set of UI components that is the same regardless of on which platform (e.g., the type of client and the operating system executing on the client) the native application executes. This standard set of UI components is platform independent )
	In regard to Claim 33,43
 	Tseng-VonTetzchner-Wells disclosed (re. Claim 33,43) wherein the device application interface relays commands between the local client application and an operating system of the client device. (Tseng-Paragraph 12, native applications are usually developed for specific computing devices having specific operating systems and need to be installed on the computing devices before they can be executed…native applications may have code that is platform dependent (i.e., native code). Platform-dependent code depends on the specific programming language features or libraries of a particular operating system or specific hardware components or capabilities of a particular mobile device, Paragraph 16, native application 112 may be executed within the context of the operating system)

Claim 30-32,40-42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (US Publication 2012/0159308) further in view of Von Tetzchner (US Publication 2006/0168388)   further in view of Wells (USPGPUB 2005/0228608) further in view of Fausak (US Patent 8862660).

 In regard to Claim 30,40
 	While Tseng-VonTetzchner-Wells substantially disclosed the claimed invention Tseng-VonTetzchner-Wells did not disclose (re. Claim 30,40) the local client application sending an authentication request to the server when the location client application is first launched at the client device.
 	Fausak disclosed a technique to allow a client computing device implementing an arbitrary operating system to fully interact with a server computing device implementing a specialized operating system.
 	Fausak Column 6 Lines 10-15 disclosed wherein one disadvantage of client-server computer systems is that a particular client computing device might not be able to interface with a particular server computing device if the client computing device lacks an operating system that is associated with the server computing device. For example, a server computing device implementing a specialized operating system, such as Microsoft Windows Server 2008, may only be able to interact with client computing devices implementing certain Microsoft operating systems, such as Windows XP or 
 	Fausak Column 5 Lines 45-50 disclosed receiving, from the client computing device not configured to implement the proprietary remote procedure call protocol (e.g., Microsoft RPC), a request to communicate with the remote server configured to implement the proprietary remote procedure call protocol.
 	Fausak disclosed (re. Claim 30,40) the local client application sending an
authentication request to the server when the location client application is first launched at the client device.( Fausak-Column 5 Lines 45-50, receiving, from the client computing device not configured to implement the proprietary remote procedure call protocol (e.g., Microsoft RPC), a request to communicate with the remote server configured to implement the proprietary remote procedure call protocol.)
 	Tseng, VonTetzchner and Fausak are analogous art because they present concepts and practices regarding data handling for mobile devices with integrated peripheral devices.   At the time of the invention it would have been obvious to a person of ordinary skill in the networking art to combine Fausak into Tseng-VonTetzchner.  The motivation for said combination would have been to allow a client computing device implementing an arbitrary operating system to fully interact with a server computing device implementing a specialized operating system (Fausak-Column 6 Lines 20-25) and  provide a clear competitive advantage that enables clients to access within corporate firewalls using standard Microsoft services or roles, or services or roles that 

 	In regard to Claim 31,41
 Tseng-VonTetzchner-Wells-Fausak disclosed (re. Claim 31,41) wherein the server upon receiving the authentication request, determines if credentials within the authentication request are valid.(Fausak-Column 13 Lines 25-30,  NLA (network layer authentication) referred to as "credssp" comprising NTLM/Kerberos  , Column 13 Lines 25-30,  NLA may authenticate the user for access to the TSGW server ,Column 16 Lines 50-55, the client credentials 345 include a username, a password, a domain name, and a host name. In one aspect, the service credentials 350 include valid usernames of users of the service, valid passwords associated with the usernames, a domain name, and a host name, Column 20 Lines 35-40, the authentication is accomplished by verifying the service credentials 350. The service credentials 350 may include valid usernames of users of the service, valid passwords associated with the usernames, a domain name, and a host name.)

 	In regard to Claim 32,42
 Tseng-VonTetzchner-Wells-Fausak disclosed (re. Claim 32,42) wherein the server in response to determining that the credentials are valid, (Fausak- Column 20 Lines 35-40, the authentication is accomplished by verifying the service credentials 350. The service credentials 350 may include valid usernames of users of the service, valid passwords associated with the usernames, a domain name, and a host name.)  transmits the data to the client device comprising the integrating data structures. (Tseng- upon receiving an API call from computing device 110, UI library 121, or more specifically, the functions invoked by the API call may generate the appropriate code (i.e., UI code), such as code written in a client-side scripting language that may be directly interpreted by a web browser (e.g., HTML, XML, and/or JavaScript), that implements all or a portion of the user interface of native application 112, and transmits the UI code to computing device 110) )




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944. The examiner can normally be reached Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREG C BENGZON/Primary Examiner, Art Unit 2444